In re Perez III, August; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. J, No. 00-08506; to the Court *377of Appeal, Fourth Circuit, No. 2005-CA-1478.
Granted. We find there was “activity” in the appeal within the last three years for purposes of Rule 20 of the Local Rules of the Court of Appeal, Fourth Circuit. See Lee v. Commodore Holdings, Ltd., 00-1551 (La.App. 4 Cir. 12/29/05), 931 So.2d 1092. Accordingly, the judgment of the court of appeal is reversed, and relator’s appeal is reinstated.
KNOLL, J., would deny.